Title: To Thomas Jefferson from John F. Oliveira Fernandes, 19 May 1821
From: Fernandes, John F. Oliveira
To: Jefferson, Thomas


            Sir!
            
              Norfolk
              May 19th 1821
            
          The favours and kindness, with which I have been treated by you, Since the Year 1803, are too deeply impressed in my mind, to permit me, to leave this Country, without addressing you few Lines.Persecuted by a dispotical Minister I did Seek for Shelter, in these Ud States, where I have lived, for eighteen years: the King however, had the goodness by his Decree of the 15th April 1820, to render justice to my Services; Ordering that, all my property, as well as its arrears, Should be rendered to me. This, compells me to go to Madeira, to proceed afterwards to Court; whence, it is my intention, to return to these Ud Stats.Should it please you to employ my Service, I beg of you to be assured of my Sincere wishes any acknowledgement of duty, towards you.When my respectable Country-man Joseph Correa de Serra was with me, Last, he mentioned, your great Stablishment; the everlasting monument of your Service patriotism, the University of Virginia; this, I had resolved to visit, some time, this Summer; was it not, for my present voyage, to Madeira, Brasil or Lisbon: as I cannot fulfill my intention, Sanguine as I am for the progresses of Science in this State, I hope you will excuse me, (or at Least, you will take it, as a mark of zeal), if I take the Liberty to recomend to you, for one of the Teachers of Anathomy, Physiology, Pathology, Nosology, Surgery, & obstetric Arts, Doctor Thomas Francis Andrews, Graduated in Edinburgh.This rare genius, is native of Norfolk; Studied all the Medical branches with me for Several years; went to Europe, where he requested & attended assiduously (& always with aplause) the most eminent Professors in all divine & natural phylosophy, at Paris, Edinburgh, London, Berlin & Vienna of Austria—for five years: he has just returned—and is my perfect conviction, that he will be a very valuable acquisition to the University, is the only cause of the Liberty I take, by recomending him to your Attention and protection.I presume I will Leave this, to the 10th of the next Month, ans shall be happy to receive your Commands, asSir! Your most Obedt. Servant.
            
          John F. Oliveira Fernandes